Mr. Presiding Justice Baume delivered the opinion of the court. 5. Railroads, § 740*—questions for jury. Whether the sides of a freight car improperly project so as to strike a pile of frames alongside a railroad track-and whether a railroad company is chargeable with knowledge that its sides so project are questions requiring submission to the jury under the evidence. 6. Railroads, § 516*—duty towards persons near defective car moved on track. Where the sides of a car improperly project prior to an accident, and the railroad company is chargeable with knowledge of such projection, the duty is imposed upon the railroad company to exercise reasonable care to see that the track upon which it moves the car is in a reasonably safe condition to permit such car to be moved thereon without injury to persons rightfully near such car. 7. Railroads, § 740*—question of notice as to clear space for jury. The question whether a railroad company is charged with notice of the clear space between a pile of frames and its track is one for the jury. 8. Railroads, § 762*—where question of contributory negligence requires submission to jury. In an action for the wrongful death of a watchman injured by frames falling when struck by a passing freight car, whether deceased was in the exercise of due care for his own safety is one of fact requiring submission to the jury.